DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed 07/06/2020 and 09/15/2020 have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (WO 2010057272) hereto after referred to as D1, and further in view of Poon (US 20160041390) hereto after referred to as D2.

With regard to claim 1, D1 teaches a light projector, in at least pg.1 first sentence and fig 1; comprising: an image generator (pg. 3. Ln. 19) configured to provide an image with unpolarized light; a polarizing beam splitter (Pg. 3, ln 13) configured to receive unpolarized light from the image generator and to split it into a first path and a second path by reflecting linearly polarized light of a first orientation and transmitting linearly polarized light of a second orientation (Pg. 3, Ln. 15-17), wherein the first orientation (20) is orthogonal to the second orientation (16); a first optical arrangement (22) configured to receive light from the beam splitter in the first path (20) so that light is reflected, focused and directed back towards the beam splitter; and a second optical arrangement (18) configured to receive light from the beam splitter in the second path so that light is reflected, focused and directed back towards the beam splitter, wherein the first and second optical arrangements comprise first (22) and second (18) mirrors; wherein the polarizing beam splitter is configured to receive and combine light from the first (20) and second (26) optical arrangements so that the combined light, which is unpolarized, is provided to an exit pupil (28), and wherein the first (22) and second (18) optical arrangements are angled relative to one another so that the image from the first path is aligned with the image from the second path (24 and 26 combine).

	In a related endeavor, D2 teaches an augmented reality headset, in at least figure 1, comprising first and second quarter-wave plates ([0045]) respectively so that light encounters the first and second quarter-wave plates twice in the first and second paths.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the headset and waveplates of D2 for the purpose of incorporating a mini light projector into a head mounted display that has phase shifting optics.

	With regard to claim 2, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 fails to expressly disclose wherein the first and second optical arrangements comprise concave mirrors.
	In a related endeavor, D2 teaches a head mounted display, in at least figure 3a; wherein the first and second optical arrangements comprise concave mirrors (234).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the concave mirrors of D2 for the purpose of incorporating a mini light projector into a head mounted display that has phase shifting optics.



With regard to claim 7, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a light projector, in at least figure 1 (2d) and figure 2 (3d); wherein the beam splitter (14) is a rectangular cuboid comprising a top face, a bottom face, and four side faces, wherein the first optical arrangement, the second optical arrangement, the exit pupil and the image generator are attached to respective side faces.

With regard to claim 8, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 fails to expressly disclose an augmented reality headset comprising: in at least figure 1, a power source configured to supply electrical energy to the light projector; a waveguide configured to receive light from the light projector exit pupil and to couple it towards a viewer; and a mounting adapted to fit on the viewer's head.
	In a related endeavor, D2 teaches an augmented reality headset (abstract) comprising: in at least figure 1, a power source (fig. 2a, 2b; 239) configured to supply electrical energy to the light projector (223); a waveguide (123) configured to receive light from the light projector (223) exit pupil (125) and to couple it towards a viewer; and a mounting adapted to fit on the viewer's head (fig. 1).


With regard to claim 9, D1 teaches a method of assembling a light projector, in at least pg.1 first sentence and fig 1; comprising: an image generator (pg. 3. Ln. 19) configured to provide an image with unpolarized light; a polarizing beam splitter (Pg. 3, ln 13) configured to receive unpolarized light from the image generator and to split it into a first path and a second path by reflecting linearly polarized light of a first orientation and transmitting linearly polarized light of a second orientation (Pg. 3, Ln. 15-17), wherein the first orientation (20) is orthogonal to the second orientation (16); a first optical arrangement (22) configured to receive light from the beam splitter in the first path (20) so that light is reflected, focused and directed back towards the beam splitter; and a second optical arrangement (18) configured to receive light from the beam splitter in the second path so that light is reflected, focused and directed back towards the beam splitter, wherein the first and second optical arrangements comprise first (22) and second (18) mirrors; wherein the polarizing beam splitter is configured to receive and combine light from the first (20) and second (26) optical arrangements so that the combined light, which is unpolarized, is provided to an exit pupil (28), and wherein the first (22) and second (18) optical arrangements are angled relative to one another so that the image from the first path is aligned with the image from the second path (24 and 26 combine).

	In a related endeavor, D2 teaches an augmented reality headset, in at least figure 1, comprising first and second quarter-wave plates ([0045]) respectively so that light encounters the first and second quarter-wave plates twice in the first and second paths.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the headset and waveplates of D2 for the purpose of incorporating a mini light projector into a head mounted display that has phase shifting optics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             
/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872